Citation Nr: 1447126	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  13-27 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to increases in the ratings for restrictive lung disease with pulmonary fibrosis, honeycombing, and bronchiectasis (currently assigned "staged" ratings of 10 percent prior to May 23, 2014, and 60 percent from that date).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from May 1951 to May 1955 and from July 1958 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Roanoke, Virginia Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for restrictive lung disease with pulmonary fibrosis, honeycombing, and bronchiectasis, rated 10%, effective October 22, 2010.  In February 2014, the case was remanded for additional development.  An August 2014 rating decision increased the rating for the disability on appeal to 60 percent, effective May 23, 2014.  The issue has been characterized to reflect that "staged" ratings are now assigned, and that both "stages" are for consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  It is reasonably shown that from October 22, 2010 to December 1, 2011, the Veteran's service connected restrictive lung disease (with pulmonary fibrosis, honeycombing, and bronchiectasis) is reasonably shown to have been manifested by DLCO (SB) of 58 percent of predicted, but not less; FEV-1 less than 56 percent predicted, FEV-1/FVC less than 56 percent, maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), or incapacitating episodes of bronchiectasis or requiring constant/near constant use of antibiotics were not shown.

2.  From December 1, 2011, the Veteran's service connected lung disability is reasonably shown to have been manifested by DLCO (SB) between 40 and 55 percent of predicted, but not less; the Veteran's service connected lung disease is not shown to have been manifested by FEV-1, FEV-1/FVC, or DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; to have required outpatient oxygen therapy; nothing in the record suggests, nor does the Veteran allege, that the disability has produced acute or incapacitating episodes of infection.


CONCLUSION OF LAW

The Veteran's service connected restrictive lung disability (with pulmonary fibrosis, honeycombing, and bronchiectasis) warrants staged ratings of [an increased] 30 percent (but no higher) from October 22, 2010 to December 1, 2011; and 60 percent (but no higher) from (the earlier effective date of) December 1, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.97, Codes 6601, 6825, 6844 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  A September 2013 statement of the case (SOC) provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  An August 2014 supplemental SOC (SSOC) readjudicated the matter.  It is not alleged that notice was less than adequate.  

The Veteran's pertinent postservice private treatment records and VA examination reports have been secured.  In February 2014, the Board remanded the matter to secure updated treatment records, and for a contemporaneous examination; the AOJ has substantially complied with the remand instructions.  The May 2014 examination report includes explanation that renders it (while perhaps less than ideal) adequate for rating purposes.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

Notably, 38 C.F.R. § 4.96 prohibits combination of ratings for the Veteran's separate service-connected lung disability entities.

Restrictive lung disease with pulmonary fibrosis, honeycombing, and bronchiectasis is rated under the General Rating Formula for Rating Restrictive Lung Disease, under which a 10 percent rating is warranted for FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66 to 80 percent predicted; a 30 percent rating is warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56 to 65 percent predicted; a 60 percent rating is warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit); and a 100 percent rating is warranted for FEV-1 less than 40 percent of predicted value, or; the FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Codes 6840-6845.

The May 2014 VA examination (which diagnosed the Veteran's lung disability as interstitial lung disease) found an interstitial component to his service connected lung disease.  Under the General Rating Formula for Interstitial Lung Disease, a 10 percent rating is warranted for FVC of 75 to 80 percent predicted, or; DLCO (SB) of 66 to 80 percent predicted; a 30 percent rating is warranted for FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted; a 60 percent rating is warranted for FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; and a 100 percent rating is warranted for FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id. at Codes 6825-6833.

The Veteran's lung disease also involves bronchiectasis, which is rated under Code 6601, which provides that a 10 percent rating is warranted for intermittent productive cough with acute infection requiring a course of antibiotics at least twice a year; a 30 percent rating is warranted for incapacitating episodes of infection of two to four weeks total duration per year, or; daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice a year; a 60 percent rating is warranted for incapacitating episodes of infection of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously; and a 100 percent rating is warranted for incapacitating episodes of infection of at least six weeks total duration per year.  Id. at Code 6601.

In August 2010, the Veteran's private doctor noted that pulmonary hypertension was a concern, but there is no subsequent medical evidence confirming its presence.  A September 2010 private pulmonary function test (PFT) showed FEV-1 of 97 percent, FVC of 87 percent, FEV-1/FVC of 79 percent, and DLCO (SB) of 58 percent.  There was no notation of any cardiopulmonary complications at the time (e.g., right ventricular hypertrophy, pulmonary hypertension, cor pulmonale).  In December 2010, the Veteran's private physician noted mild bronchiectasis.  

A December 2011 private PFT showed FEV-1 of 98 percent, FVC of 85 percent, FEV-1/FVC of 78 percent, and DLCO (SB) of 42 percent.  Private DLCO (SB) studies on December 1, 2011, showed values of 42 percent of those predicted.  It was noted that there were no post-bronchodilator studies.

On December 2011 VA examination, pre-bronchodilator PFTs showed FEV-1 of 72 percent, FVC of 55 percent, and FEV-1/FVC of 92 percent.  Post-bronchodilator PFTs showed FEV-1 of 88 percent, FVC of 77 percent, and FEV-1/FVC of 80.4 percent.  The examiner noted that FEV-1 most accurately reflected the Veteran's level of disability.  DLCO (SB) testing was not performed; there was no reason given for its omission.  The examiner found no evidence of cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, or chronic respiratory failure with carbon dioxide retention.

In January 2013, private PFTs showed FEV-1 of 99 percent, FVC of 86 percent, FEV-1/FVC of 115 percent, and DLCO (SB) of 47 percent.  Again, there was no notation of any cardiopulmonary complications.  

On April 2013 VA examination, pre-bronchodilator PFTs showed FEV-1 of 46 percent, FVC of 39 percent, and FEV-1/FVC of 114 percent; post-bronchodilator PFTs showed FEV-1 of 48 percent, FVC of 58 percent, and FEV-1/FVC of 81 percent.  FEV-1 was identified as the most accurate reflection of the Veteran's level of disability.  The examiner found no signs of cardiopulmonary complications, and noted that the results were unsatisfactory because the Veteran delivered a suboptimal effort during testing.  She did not conduct DLCO (SB) testing (and did not explain why).  The Veteran submitted several statements alleging the April 2013 examiner rushed him, and that the tests were not an accurate representation of the severity of his disability.

On September 2013 VA examination, pre-bronchodilator PFTs showed FEV-1 of 84 percent and FVC of 73 percent.  Post-bronchodilator PFTs showed FEV-1 of 81 percent and FVC of 119 percent.  FEV-1/FVC was not calculated during this examination.  The examiner indicated DLCO (SB) testing was not indicated, but did not explain why.  He also indicated that FEV-1 most accurately reflected the Veteran's disability.  There was no evidence of cardiopulmonary complications.

A December 2013 VA record notes the Veteran could not comply with proper technique for his scheduled PFTs.  

On May 2014 VA examination, the examiner did not perform post-bronchodilator results (because the Veteran took a bronchodilator puff before the test).  PFTs showed FEV-1 of 78 percent, FVC of 79 percent, FEV-1/FVC of 74 percent, and DLCO (SB) of 43 percent.  The examiner did not find any evidence of cardiopulmonary complications or episodes of respiratory failure.  The examiner noted DLCO (SB) most accurately reflected the Veteran's level of disability.

At the outset, the Board notes that, when evaluating disability under the General Rating Formula for both interstitial and restrictive lung diseases, evaluation may be based on criteria other than DLCO (SB) as long as the examiner states why the test would not be useful or valid in a particular case.  Although the rating criteria refer to maximum exercise capacity tests, such tests are not required for evaluation.  38 C.F.R. § 4.96(d)(1)(i).  VA must evaluate based on PFTs that are inconsistent with clinical findings, unless the examiner states why they are not a valid indication of respiratory functional impairment in a particular case.  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal, or when the examiner determines that post-bronchodilator studies should not be done and states why.  When evaluating based on PFT's, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, use the pre-bronchodilator values for rating purposes.  Id. at § 4.96(d)(2-5).

The December 2011, April 2013, and September 2013 VA examinations did not include DLCO (SB) testing, and there was no explanation why it was not conducted.  Consequently, those examinations are inadequate for rating purposes.  The April 2013 examiner indicated the examination was unsatisfactory due to a suboptimal effort from the Veteran (and the Veteran also submitted statements indicating he was rushed through the examination and that the results inaccurately reflected the severity of his respiratory disability).  

What remains for consideration are the private PFTs and the most recent (May 2014) VA examination.  No private PFTs indicate whether a bronchodilator was used during testing.  However, the Board notes that the testing was conducted for treatment purposes (treatment was provided based on what they showed).  Consequently, the Board finds no reason to question their accuracy.  Significantly, they included DLCO (SB) studies (which the most recent VA examiner opined provided the best measure of the Veteran's level of disability, explaining that post-bronchodilator values were not taken because the Veteran had taken a puff prior to testing).  

Using the best available evidence for the various periods under consideration, the Board finds it reasonable to assume that the explanation for the lack of post-bronchodilator studies by the most recent VA examiner may apply to the private PFTs as well, and that nonetheless DLCO (SB) testing provides the best measure of the Veteran's lung capacity.  [Given the inadequacies noted, the Board finds that no useful purpose would be served in once again remanding this advanced-on-the- docket case for yet another examination, and instead finds the circumstance are such that application of the reasonable doubt doctrine is warranted].

The private September 2010 PFTs showed DLCO (SB) of 58 percent of predicted values.  Such finding warrants a 30 percent under the schedular criteria outlined above, and such (increased) rating is warranted from the effective date of the award of service connection, October 22, 2010.  December 1, 2011 private DLCO (SB) studies first showed DLCO (SB) values (42 percent of predicted) warranting the next higher 60 percent rating, and DLCO testing since, when conducted, has consistently shown DLCO (SB) in a range warranting a 60 percent rating.  Resolving any remaining reasonable doubt in favor of the Veteran (as required, see 38 C.F.R. § 4.3), the Board finds that a 60 percent rating is warranted throughout from (the earlier effective date of) December 1, 2011.

Nothing in the record suggests, nor does the Veteran allege, that his respiratory disability has been manifested by infection, either acute or requiring incapacitating episodes, at any point during the periods on appeal or that it has required frequent, prolonged, or constant antibiotics.  Therefore, a higher rating is not warranted at any point under the rating criteria for bronchiectasis.  Pulmonary functions studies at no time showed values warranting ratings in excess of those now being assigned.  There is no evidence of cardiopulmonary complications (e.g., pulmonary hypertension, cor pulmonale, right ventricular hypertrophy), episodes of acute respiratory failure, or requirement for outpatient oxygen therapy.  Consequently, ratings in excess of those being assigned are not warranted for any period of time under consideration.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence or allegation suggesting that the disability picture presented by the Veteran's service connected lung disease is exceptional or that schedular criteria are inadequate (the symptoms and impairment shown, namely reduced pulmonary functions and shortness of breath (and the Veteran's reported impairment of function are all encompassed by the schedular criteria for the current rating assigned).  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.
Finally, although there is some suggestion that the Veteran's service connected lung disease interferes with his employment, such impact is contemplated by the schedular criteria for the ratings assigned.  There is no allegation that the respiratory disability renders the Veteran incapable of pursuing substantially gainful employment.  Notably, he himself has reported that he stopped his last employment (as a hearse driver) not because he could no longer drive, but because he was unable to carry the heavy floral arrangements (which was also required).  Hence, the matter of entitlement to TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Staged increased ratings of 30 percent prior to December 1, 2011, and 60 percent from that date are granted for the Veteran's service connected lung disability, subject to the regulations governing payment of monetary awards.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


